Citation Nr: 0728837	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.   
 
2.  Entitlement to an initial higher rating for a left knee 
disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from April 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision that 
granted service connection and a 10 percent rating for a 
right knee disability, effective July 19, 2003, and granted 
service connection and a 10 percent rating for a left knee 
disability, effective July 19, 2003.  In July 2006, the Board 
remanded this appeal for further development.  

A November 2006 RO decision increased the rating for the 
veteran's service-connected left knee disability from 10 
percent to 20 percent, effective August 31, 2006, and granted 
a separate 10 percent rating based on instability, effective 
August 31, 2006.  However, as that decision does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).   


FINDINGS OF FACT

1.  The veteran's right knee sprain is manifested by minimal 
limitation of motion, no arthritis, and no instability.  

2.  Since the effective date of service connection on July 
19, 2003, the veteran's status post left anterior cruciate 
ligament reconstruction has manifested some limitation of 
motion; no arthritis; no evidence of dislocated semilunar 
cartilage; and no more than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for status post left anterior cruciate ligament 
reconstruction for the period from July 19, 2003 to August 
30, 2006, and in excess of 20 percent for the period since 
August 31, 2006, have not been met.  38 U.S.C.A §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2006).  

3.  The criteria for an initial 10 percent rating, but no 
higher, for instability of left knee for the period from July 
19, 2003 to August 30, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).  

4.  The criteria for an initial rating in excess of 10 
percent for instability of the left knee for the period since 
August 30, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2006 letter the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The August 
2006 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in May 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, where the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptomatic removal of a semilunar cartilage is rated 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

A June 2003 examination for the VA (performed by QTC Medical 
Services), conducted prior to the veteran's separation from 
service, noted that he reported that he had right knee pain 
that was not as bad as it was in his left knee.  He stated 
that the pain was intermittent with flare-ups about twice a 
week and that it would last an hour or up to two hours.  He 
noted that he also had stiffness in the right knee.  The 
veteran stated that he was told that he had a meniscus 
problem and denied that he had any surgical intervention.  He 
indicated that he had received physical therapy five times 
per week for two months and that he was put on light duty for 
about thirty days because of his right knee condition.  As to 
his left knee, the veteran reported that he continued to have 
stiffness and trouble walking because of pain.  He stated 
that he especially had pain after sitting for a prolonged 
period of time.  The veteran indicated that he also was 
frequently unable to move his left knee very much in the 
morning or just before he went to sleep at night.  He noted 
that his left knee would pop and would give out on a daily 
basis and that he had grinding and decreased mobility.  The 
veteran indicated that over the years, he had physical 
therapy for many months without significant improvement.  He 
stated that he was unable to work for approximately forty-
five days because of the left knee condition.  

The examiner indicated that an examination of the right knee 
joint appeared to be normal.  The examiner stated that there 
was tenderness over the anterior aspect with no swelling 
erythema, or crepitus.  It was noted that there was no heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  The examiner reported that the 
range of motion of the right knee was normal with pain at the 
extremes of range of motion.  It was noted that extension was 
0 degrees with pain at 0 degrees and that flexion was 140 
degree with pain at 140 degrees.  The examiner indicated that 
the range of motion of the right knee was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination, and that there was no ankylosis.  The 
examiner stated that the Drawer and McMurray tests were 
negative, bilaterally.  

As to the left knee, the examiner reported that the veteran 
had tenderness over the anterior and lateral aspects with no 
swelling.  It was noted that left knee range of motion was 
limited because of pain.  The examiner indicated that 
extension of the left knee was -5 degrees and that flexion 
was 120 degrees.  The examiner stated that left knee range of 
motion was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  It was noted that 
there was no ankylosis and no crepitus.  The examiner related 
that the Drawer test was negative and the McMurray's test was 
positive.  It was reported that an X-ray of the left knee 
showed orthopedic screws, distal femur and proximal tibia, 
and that an X-ray of the right knee was negative.  The 
diagnoses were status post left knee surgery with residuals.  
It was noted that, objectively, the veteran had tenderness 
with limited range of motion and that he had a normal gait 
and posture as well as multiple well-healed surgical scars.  
A right knee sprain was also diagnosed.  The examiner 
indicated that, objectively, the veteran had tenderness with 
full range of motion and that there was no joint instability 
of the right knee.  The examiner commented that with regard 
to the veteran's bilateral knee condition, he had limitations 
with lifting and carrying heavy weight, prolonged standing 
and walking, running, climbing, kneeling, crouching, and 
walking on even surfaces.  It was noted that he should avoid 
jumping.  

VA treatment records dated from December 2003 to October 2004 
show treatment for knee problems on numerous occasions.  A 
December 2003 VA treatment entry noted that the veteran had a 
chief complaint of bilateral knee pain and swelling.  It was 
noted that an evaluation of the knees, bilaterally, showed no 
evidence of joint effusion.  The examiner indicated that 
there was no evidence of ligament laxity upon evaluation, 
that deep tendon reflexes were intact, bilaterally, and that 
there was no evidence of joint crepitus.  The examiner stated 
that there was minimal tenderness upon palpation of the 
patellofemoral joint, left greater than right, and that the 
veteran had undergone previous left knee surgeries for 
instabilities.  It was reported that there was no evidence of 
distal deformities present.  The impression was bilateral 
knee pain, questionable chondromalacia of the patellae.  

A March 2004 VA consultation report noted that the veteran 
was seen for a history of some constant pain in his left knee 
for over a year.  The examiner reported that the veteran 
walked without a significant limp and that both knees had 
full motion.  The examiner stated that the left knee did have 
mild effusion that did not interfere with motion of the knee 
and that there was tenderness along the medial joint line 
with palpating over the medial femoral condyle.  It was noted 
that there was no joint line tenderness, but that the veteran 
had a very slight increase in anterior/posterior translation.  
The examiner indicated that there was no varus/valgus 
instability noted and that the pivot shift test was negative.  
The examiner reported that the Lachman's test was just very 
slightly positive compared to the right side, that the distal 
pulses were intact, and that there was no peripheral edema.  
The impression was pain and effusion in the left knee status 
post the anterior cruciate ligament reconstruction, possibly 
related to a post-traumatic arthritis.  It was noted that 
there was no evidence of failure of the anterior cruciate 
ligament reconstruction.  

An October 2004 VA consultation report noted that the veteran 
reported that he had pain inferior to the patella and medial 
and lateral to the patellar tendon.  He indicated that the 
pain increased with standing and walking, but decreased with 
sitting.  It was noted that the veteran described a popping 
of the left patella and that he described lateral tracking.  
His pain level was a five out of ten.  The examiner reported 
that the veteran's bilateral range of motion was within full 
limits and that the bilateral muscle strength was within full 
limits except for the left flexion which was 4-/5 with pain.  
There was pain to palpation inferior to the patella.  The 
examiner indicated that there was a slight increase in 
anterior mobility of the left knee versus the right knee as 
well as positive tracking of the left patella.  As to an 
assessment, it was noted that the veteran would appear to 
benefit from therapy, exercise, and a knee brace to decrease 
the pain, increase strength, and maximize the level of 
functional activity/mobility.  

An October 2004 VA orthopedic examination report noted that 
the veteran reported that, lately, for the last six months, 
he had been having problems with his left knee.  He reported 
that, presently, he had pain most of the time in the medial 
side of the left knee.  It was noted that he rated the pain 
as a one to two out of ten on the pain analogous scale.  The 
veteran stated that the pain would increase with walking a 
couple of blocks and with prolonged standing for over thirty 
to forty-five minutes.  He reported that with prolonged 
standing and ambulation, his left knee would swell up 
intermittently, which would resolve with rest.  He noted that 
he switched jobs from a concrete job to a machinist due to 
his knee pain.  The veteran stated that he had no significant 
problem with his right knee.  

The examiner reported that examination of the veteran's right 
knee showed no swelling or apparent effusion.  The examiner 
stated that there was no tenderness on palpation of the 
bilateral joint lines, no patellar compression pain, no 
patellar tracking, and painless range of motion of the right 
knee.  The examiner indicated that the veteran had full right 
knee extension to 0 degrees and flexion from 0 to 135 
degrees.  It was noted that the veteran's right knee was 
stable to the valgus-varus stress, that the Drawer sign was 
negative, and that the McMurray's test was negative.  The 
examiner reported that deep tendon reflexes were +2 and that 
the veteran had normal strength in the right quadriceps.  

As to the left knee, the examiner reported that there were 
multiple scars from previous arthroscopic surgery.  The 
examiner indicated that there was mild left knee effusion on 
the medial aspect with tenderness on palpation of the medial 
joint line and that there was mild clicking with repetitive 
motion at the lateral aspect.  The examiner stated that there 
was no lateral joint line tenderness and that the left knee 
was stable to varus and valgus stress.  It was reported that 
the pivot shift test was negative.  The examiner reported 
that the veteran had painless active range of motion of the 
left knee.  The examiner stated that the veteran had -10 
degrees full knee extension and flexion from 10 to 125 
degrees.  The examiner reported that the Drawer sign was 
mildly positive and that deep tendon reflexes were +2 and 
equal to the right side.  

The examiner indicated that with repetitive motion of the 
left knee and right knee, there was no further loss of 
painless active range of motion and that, functionally, the 
veteran ambulated with no assistive device and without any 
limp.  It was noted that the veteran's gait was not antalgic 
with distance ambulation and that there was no apparent 
fatigue or incoordination with repetitive range of both 
knees.  The examiner stated that X-rays of the left knee 
showed status post anterior cruciate ligament repair and that 
there was no hardware failure or marked degenerative change.  
The impression was residuals of a right knee sprain with no 
significant findings on physical examination and residuals of 
a left knee anterior cruciate ligament reconstruction, medial 
meniscectomy, with restricted active range of motion of the 
left knee.  

An outpatient treatment record dated that same day noted that 
range of motion of both lower extremities was full.

The most recent August 31, 2006 VA orthopedic examination 
report noted that the veteran reported that his right knee 
would cause some discomfort at times that was related to his 
need to protect the left knee.  The veteran stated that his 
left knee would always be stiff when he would get up in the 
morning and that he would have to apply heat whether from a 
hot shower or warm towels before he can become functional.  
He reported that he worked at an elevator company and had a 
job as a machinist working on a pump press.  He stated that 
the job required constant standing.  The veteran noted that 
after standing for three hours and then starting to walk, he 
would feel a clinching in the knee and the feeling that 
something was stuck.  He stated that the knee had reached the 
point where he was unable to do anything short of a burst of 
running and that he had difficulty doing any activities with 
his kids that required any amount of running, pivoting, or 
twisting.  He located that pain as being in the inside and 
outside of the knee, and stated that during any given day, 
the knee would intermittently swell.  The veteran indicated 
that he had difficulty falling asleep at night and that he 
required the use of a brace and laying on his right side in 
order to fall asleep.  He noted that he wore one when he was 
at work and when sleeping.  It was reported that the veteran 
did not use a cane and was not on an exercise program.  

The examiner reported that in observing the veteran walk down 
the hallway, he did have an intermittent to mild antalgic 
limp on the left side.  It was noted that the veteran was 
using no external support, i.e., a cane or braces at the time 
of the examination.  The examiner indicated that the 
veteran's right knee had extension 
of 0 to 2 degrees, flexion from 0 to 140 degrees, and no 
effusion as well as no posterior valgus instability.  It was 
noted that there was a negative patellar inhibition, a 
negative Fairbank's test, and that the patella tracked 
anatomically.  The examiner stated that there were no areas 
of significant point tenderness about the knee and that there 
was no effusion noted.  The examiner reported that flexion 
was minus 2 to 135 degrees with passive extension to neutral 
and 0 degrees extension.  There was a negative patella 
inhibition and Fairbank's testing.  The examiner noted that 
the anterior Drawer and Lachman's test were both 1+, i.e., 
approximately a quarter inch displacement compared to 
negative on the right knee.  It was reported that the pivot 
shift testing on the left knee caused pain throughout doing 
the physical stress required during the examination and was 
positive.  The examiner noted that he examined the veteran in 
March 2004 and that the pivot shift test was then negative.  

The examiner stated that DeLuca testing was accomplished by 
having the veteran do a deep knee bend for as many 
repetitions as possible.  It was noted that the veteran had 
to stop and that he developed pain after the first two 
repetitions of deep knee bending and that by the tenth 
repetition, he had to stop because of pain in the left knee.  
The examiner stated that afterwards, the veteran had a 
noticeable increased antalgic limp on the left knee.  It was 
noted that an X-ray of the right knee showed no abnormalities 
including standing anterior-posterior.  The X-ray of the left 
knee showed the presence of interference screws in the distal 
femur and proximal tibia and that there was evidence of a 
tunnel form passage of the patella tendon bone graft.  The 
examiner indicated that the screws appeared to be in an 
appropriate position for the anterior cruciate ligament 
reconstruction and that the standing view showed no loss of 
joint space height.  The examiner stated that he viewed the 
claims file, and that there were photographs of the medial 
and lateral compartment and inner condylar notch at the time 
of the anterior cruciate ligament reconstruction.  The 
examiner reported that that there was no significant 
abnormality noted on the articular cartilage and that both 
medial and lateral menisci appeared normal in the views that 
were available.  It was noted that other views in the inner 
condylar notch area showed the area of the drill hole in the 
inner condylar notch for passage of the patella tendon bone 
graft.  

The diagnoses were previous right knee sprain with some mild 
intermittent discomfort related to overuse because of 
protection of the left knee, and left knee pain and swelling 
status post anterior cruciate reconstruction with evidence of 
developing instability.  The examiner commented that the 
veteran had evidence of recurrent instability in the left 
knee status post anterior cruciate reconstruction.  The 
examiner stated that having had the opportunity to examiner 
the veteran two years earlier in a clinic visit, he could 
appreciate that there was a slight increase in instability.  
The examiner indicated that the veteran had complaints of 
intermittent swelling and stiffness in the knee that raised 
concerns about developing post-traumatic arthritis.  It was 
noted that the pictures taken at the time of the second 
procedure that were available in the claims file showed no 
significant pathology in the menisci articular cartilage, and 
that there was the potential that with mild instability 
developing, that the veteran could have meniscal pathology 
secondary to that instability.  The examiner stated that the 
veteran's left knee was having a significant effect on his 
home activities and that it was reaching the point where it 
was beginning to interfere with his occupation.  The examiner 
remarked that there was the potential in the future for 
worsening of the condition and the development of a premature 
post-traumatic arthritis.  


I.  Right Knee

The RO has rated the veteran's right knee disability as 10 
percent disabling, under Diagnostic Code 5260 effective July 
19, 2003.  

The medical evidence of record shows that the veteran does 
not have right knee arthritis (degenerative joint disease) 
established by X-ray findings.  The Board observes that the 
range of motion reported at the most recent August 2006 VA 
orthopedic examination, noted above, as well as at 
examinations in October 2004 and June 2003, and in the most 
recent treatment entries, would be rated 0 percent if 
strictly rated under the limitation of motion Diagnostic 
Codes 5260 and 5261.  The presence of arthritis with some 
limitation of motion would warrant a 10 percent rating under 
arthritis Diagnostic Codes 5010.  However, the veteran has 
not been shown to have arthritis of the right knee.  The 
Board notes that the diagnoses at the October 2006 VA 
orthopedic examination included right knee sprain with some 
intermittent discomfort related to overuse because of 
protection of the left knee.  

As to DeLuca testing, the examiner did not refer to any pain, 
weakness, or incoordination of the right knee.  Additionally, 
the examiner at the October 2004 VA orthopedic examination 
report noted that the veteran had painless range of motion of 
the right knee and stated that with repetitive motion, of the 
right knee there was no further loss of painless active range 
of motion.  At the June 2003 examination for the VA, the 
examiner reported that range of motion of the right knee was 
not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Clearly, even considering the effects of 
pain during use and flare-ups, there is no probative evidence 
demonstrating that right knee motion is limited to the degree 
required for a 20 percent rating under the limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260 and 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent August 2006 orthopedic examination report, as 
well as the October 2004 VA orthopedic examination report, 
the June 2003 examination report for the VA and other recent 
treatment records, fail to show other than essentially full 
right knee extension.  Certainly extension limited to 10 
degrees as required for a compensable rating under Diagnostic 
Code 5261 is not shown.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent August 2006 VA orthopedic examination report as 
well as the October 2004 VA orthopedic examination report, 
and the June 2003 examination report for the VA and all other 
recent evidence of record did not show any right knee 
instability, nor is he diagnosed with arthritis.  Thus, a 
separate rating under Diagnostic Code 5257 is not in order.  
Id.  

This is an initial rating case.  The Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's right knee 
disability has been more than 10 percent disabling.  Thus 
"staged ratings" greater than 10 percent rating are not 
warranted for any period of time since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


II.  Left Knee

The RO has rated the veteran's left knee disability (status 
post anterior cruciate ligament reconstruction) as 10 percent 
disabling from July 19, 2003 (the effective date of service 
connection) to August 30, 2006, and as 20 percent disabling 
since August 31, 2006.  The RO has also assigned a separate 
10 percent rating based on instability since August 31, 2006.  

For the period prior to August 31, 2006, the Board notes that 
the 10 percent rating assigned under Diagnostic Code 5260 was 
based solely upon complaints of painful motion, as 
compensable limitation in flexion or extension was not shown 
on the June 2003 examination or in outpatient entries.  The 
veteran was not diagnosed with arthritis to permit a 
compensable evaluation under Diagnostic Code 5003.  The Board 
further notes that on the October 2004 VA examination, 
limitation of extension to 10 degrees was noted, but on that 
same day, an outpatient report noted full range of motion.  
At no time during the period prior to August 31, 2006 did the 
veteran manifest limitation of extension to 15 degrees or 
limitation of flexion to30 degrees, even considering 
complaints of pain, to warrant a rating higher than 10 
percent based upon limitation of motion.

Moreover, at no point during this time period has flexion 
been limited to 45 degrees such that separate compensable 
ratings could be assigned under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).    

Thus, prior to August 31, 2006 a higher rating based on 
limitation of motion is not warranted.  

Additionally, as noted above, precedent opinions from the VA 
General Counsel also permit separate disability ratings for 
arthritis with limitation of motion, and for any compensable 
degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Despite the fact that the veteran has not been diagnosed with 
arthritis, the RO has granted a separate rating for 
instability, and the Board will not disturb this.

The Board observes that the June 2003 examination report for 
the VA (performed by QTC Medical Services) noted that the 
veteran reported that the left knee would give out on a daily 
basis.  The examiner indicated that the Drawer test, as to 
the veteran's left knee, was negative, but that the 
McMurray's test was positive.  Although the examiner 
specifically stated that there was no right knee instability, 
he did not indicate whether there was any left knee 
instability.  A subsequent December 2003 VA treatment entry 
noted that there was no ligament laxity of either knee.  A 
March 2004 VA consultation report noted that the veteran had 
a very slight increase in anterior/posterior translation of 
the left knee.  It was also reported that the veteran had no 
varus/valgus instability and that the Lachman's test was very 
slightly positive.  A subsequent October 2004 VA consultation 
report noted that there was a slight increase in anterior 
mobility of the left knee versus the right knee as well as 
positive tracking of the left patella.  At the October 2004 
VA orthopedic examination, the examiner indicated that the 
left knee was stable to varus and valgus stress.  However, it 
was also noted that the Drawer sign was mildly positive.  

Also, the Board observes that the examiner pursuant to the 
August 31, 2006 VA orthopedic examination report commented 
that the veteran had evidence of recurrent instability in the 
left knee.  The examiner stated that since a clinic visit 
with the veteran two years earlier (March 2004), he could 
appreciate that the veteran had a slight increase in 
instability.  

While the RO has assigned a separate 10 percent rating for 
left knee instability since August 31, 2006, there does 
appear to be evidence of some minimal instability prior to 
the August 31, 2006 examination report.  The Board cannot 
conclude, based on the evidence of record, that left knee 
instability was solely shown at the time of the August 31, 
2006 examination.  Therefore, resolving doubt in favor of the 
veteran, the Board finds that the veteran is entitled to a 
separate 10 percent rating from 
July 19, 2003 (the effective date of service connection) to 
August 30, 2006 for instability.  The evidence is does not 
reveal symptomatology sufficient to warrant a separate rating 
higher than 10 percent at any period of time during the 
course of the appeal.  There is simply no evidence of 
moderate instability of the left knee.  

Turning to the period beginning on August 31, 2006, the Board 
notes that the RO curiously utilized Diagnostic Code 5258 
(dislocated semilunar cartilage with locking, pain, and 
effusion) to grant the increased 20 percent rating on August 
31, 2006.  However, there is no recent evidence of record of 
dislocated semilunar cartilage.  In fact, the August 2006 VA 
orthopedic examination report did not refer to any such 
disorder and the examiner specifically indicated that past X-
rays noted no significant abnormality in the articular 
cartilage.  Such increased rating was assigned based on 
symptoms including painful motion.  

The Board observes that the August 2006 VA orthopedic 
examination report indicated that on DeLuca testing, the 
veteran had pain in the left knee after the first two 
repetitions of deep knee bending and that by the tenth 
repetition, he had to stop because of pain in the left knee.  
Range of motion was 2 degrees extension to 135 degrees of 
flexion.  

Therefore, the Board notes that even considering the effects 
of pain during use and flare-ups, there is clearly no 
probative evidence that left knee motion is limited to the 
degree required for a rating in excess of 20 percent from 
August 31, 2006.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Further, separate ratings for limitation of flexion and 
extension are not warranted as compensable limitation of 
flexion and extension were not shown by the evidence on and 
after August 31, 2006.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings for 
the veteran's left knee disorder other than those already 
assigned are not indicated in the present case.  

Finally, the Board has considered the issue of whether the 
veteran's service-connected right knee condition and left 
knee condition present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  Here, the 
veteran has not been frequently hospitalized for his left 
knee and the evidence, including the most recent August 2006 
VA orthopedic examination report, indicates that the veteran 
is working.  Marked interference with employment is not 
shown.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

A rating higher than 10 percent for the right knee disability 
is denied.  

A rating higher than 10 percent for the period from July 19, 
2003 to August 30, 2006, for status post left knee 
reconstruction is denied. 

A rating higher than 20 percent for the period since August 
31, 2006 for status post left knee reconstruction is denied.  

A rating of 10 percent is granted for instability of the left 
knee for the period from July 19, 2003 to August 30, 2006, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  

A rating higher than 10 percent for instability of the left 
knee is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


